Appellant has filed an earnest and exhaustive motion herein, wherein he insists that the testimony shows that appellant was not guilty of the charged offense.
True it is, that the major portion of appellant's and his witnesses' testimony shows that appellant was driving on his righthand side of the road at a moderate rate of speed, but it is also true that the testimony of the State and the facts shown by the record left on the ground, just as strongly show that appellant was not only on his left-hand side of the highway, but also that he was exceeding the speed limit thereon allowed. The physical facts found on the ground immediately after the accident, some of which was shown to be there at the time of the trial, were not helpful, to say the least, to appellant's slow driving, nor his presence on his right-hand side of the road at the time of the collision. The facts were strongly disputed, and there was a matter of controversy before the judge trying the case. He saw the witnesses and heard the testimony; he was in a position to observe their demeanor, and we can only say that the testimony from the State's side of the controversy was abundant to uphold the verdict of guilt herein.
So believing, the motion is overruled. *Page 106